Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This in response to papers filed on November 13, 2020.  Claim 2 has been amended.  Claims 1, 11-18, 24-26, and 28 was previously cancelled.  Claims 9-10 have been withdrawn as a result of restriction requirement.  Accordingly, claims 2-8, 19-23, 27, and 29-33 are under consideration on the merit.

Withdrawn Claim Rejections - under AIA  35 U.S.C. 112(a) – New Matter 
The rejection of claims 2-3, 5-8, 19-23, 27, and 29-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph following is a quotation of the first paragraph of 35 U.S.C. 112(a) – new matter rejection - is hereby withdrawn in view of amendments dated 11/13/20.

Withdrawn Claim Rejections - under AIA  35 U.S.C. 112(b) 
The rejection of claims 2-3, 5-8, 19-23, 27, and 29-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of amendments dated 11/13/20. 

Claim Rejections - under AIA  35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 2-8, 19-22, and 29-33 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Mates et al (“Mates”, US 20140050783 A1, published February 20, 2014) in view of Babcock et al (“Babcock”, US 20040013734 A1; Published January 22, 2004).
The claims embrace an amorphous solid dispersion, wherein the dispersion comprises l-(4-fluoro-phenvl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-l, 7H-pyrido[3'4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) tosylate salt and a stabilizing excipient selected from the group consisting of cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (HPMC-AS), and hydroxypropyl methyl cellulose phthalate (HPMC-P); wherein the dispersion comprises ITI-007 tosylate salt in admixture with the stabilizing excipients in a weight ratio of 15:85 to 65:35. 
In addition, claim 2 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claims 20-23 are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113(I).  The product of claim 20 is interpreted as the same product as claim 2.  
Mates is directed to methods and compositions for sleep disorders and other disorders (title).  Mates teaches that substituted heterocycle fused gamma-carboline compounds as well tosylate salts (claim 35 of Mates) and pharmaceutical compositions comprising them for the treatment of one or more disorders involving the 5-HT2A, SERT and/or dopamine D2 pathways solvent including ether, ethyl acetate, ethanol, isopropanol, or acetonitrile, or in a mixture of the two and preparation of toluene sulfonic salt (i.e. tosylate) in amorphous or crystal form is known ([0161], read on the limitation of tosylate salt in the instant claims 2, 20; the solvent in the instant claims 20-21).  Mates further teaches that the composition comprises a compound of Formula I in pharmaceutically acceptable salt form in admixture with a pharmaceutically acceptable diluent or carrier or excipients ([0085] and [0162], interpreted as stabilizing excipients in the instant claims 2 and 7).  Additionally, Mates further teaches that oral dosage forms may include tablets, capsules, solutions, suspensions ([0162], read on the limitation of dose form in the instant claim 8).  
While teaching tosylate in amorphous form and carriers or excipients, Mates does not expressly teach cellulose acetate phthalate nor a surfactant, these deficiencies are cured by Babcock.  
Babcock is directed to pharmaceutical solid dispersions (title).  Babcock teaches that, in another aspect of the invention, a composition comprises a solid dispersion comprising a low-solubility drug and a stabilizing polymer (abstract).  Babcock states that a solid amorphous (read on the preamble and limitation of amorphous solid dispersion in the instant claims 2 and 6 dispersion of a drug (e.g. vasodilator nicardipine) in microcrystalline cellulose, polyethylene oxide, polyvinyl pyrrolidone and the cellulosic polymers hydroxypropylcellulose, hydroxypropyl methylcellulose and hydroxypropyl methylcellulose phthalate is known.  Babcock also teaches that most preferred polymers are cellulose acetate phthalate, methyl cellulose acetate phthalate, succinate,  etc. ([0056], [0058], read on the limitations of stabilizing excipient in the instant claims 2-3).  Babcock further teaches that compositions may be used in a wide variety of forms for administration of drugs orally. Exemplary dosage forms are tablets, capsules, multi-particulates or pills ([0015], [0043], read on the dose form in the instant claim 8). Various additives may be mixed, ground, or granulated with the compositions of this invention to form a material suitable for the above dosage forms. Potentially beneficial additives fall generally into the following classes: other matrix materials or diluents, surfactants including benzethanium chloride, sodium lauryl sulfate (an anionic surfactant) and polysorbate 80 (a neutral surfactant), drug complexing agents or solubilizers, fillers, disintegrants, binders, lubricants, and pH modifiers including citric acid, acetic add, ascorbic acid ([0093], [0097], [0099], [0104], read on the limitation of anti-oxidant in the instant claim 4, and surfactant in the instant claims 5 and 33).  Additionally, Babcock teaches that suitable solvents for spray-drying include methanol, ethanol, other low alcohols, and method/acetone mixture ([0078] and Table 1 on page 14, read on the limitation of solvents in the instant claims 21-22).  Furthermore, Babcock teaches that stability can be dramatically improved by increasing Tg by even small amounts of 5 to 10oC. Polymers within the scope of the present invention include cellulose acetate phthalate (CAP) and cellulose acetate trimellitate (CAT, rad on the limitations of excipients in the instant claims 31-32).  The ratio of drug mass and polymer mass is from 1:2 to 1:9 (deduced the data in Table 1 on page 14), which encompassing the ratio in the instant claims 29-32.  For example, the ratio of ex. No. 1 is 1:2 based on drug mass of 67 to polymer mass 133. 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose dispersing polymers taught by as the particular 
Regarding the specific weight ratio of drug (ITI-007 tosylate salt) to the stabilizing excipient in the instant claims 2 (e.g. 15:85 to 65:35) and 29-32, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general condition are taught by Babcock.  It would be obvious to vary each ingredient to optimize the effect desired, depending upon the particular species (type of drug and stabilizing excipient), application method of interest, reduction of toxicity, cost minimization, enhanced, and prolonged, or synergistic effects.
Regarding the function of cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) as stabilizing excipients, although, Mates and Babcock are silent about the function or properties of these surfactants, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the X-ray diffraction pattern is free of peaks characteristic of the excipient.in claim 19, it is considered property of the claimed amorphous solid dispersion.  It is believed that the amorphous solid dispersion taught by Mates and Friesen would have the same property.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Claims 23 and 27 rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Mates et al (“Mates”, US 20140050783 A1, published February 20, 2014) in view of Babcock et al (“Babcock”, US 20040013734 A1; Published January 22, 2004) as applied to claims 2-3, 5-8, 19-22, and 29-33) in further view of Friesen et al (“Friesen”, US 20140210117 A1; published July 31, 2014).
The teachings Mates, and Babcock have been discussed as applied to claims 2-8, 19-22, and 29-33.  While teaching ITI-007 tosylate, diluent or excipients, Mates and Mates do not expressly teach the specific depot formulation nor dioxane as claimed.  These deficiencies is cured by Friesen. 
Friesen is directed to pharmaceutical compositions of dispersions of drug and neutral polymers (title).  Friesen teaches that the preferred cellulosic dispersion polymers include cellulose (e.g. hydroxypropyl methyl cellulose acetate, hydroxypropyl methyl cellulose (HPMC), hydroxypropyl cellulose), and the non-cellulosic dispersion polymers (e.g. polyvinyl pyrrolidone; polyethylene polyvinyl alcohol copolymers ([0015]).  Friesen also teaches that conventional matrix materials, complexing agents, solubilizers, fillers, disintegrants, binders, or preservative including sulfites (an antioxidant), benzalkonium chloride (a cationic surfactant),  may also be added as part of the composition ([1147], [1149-52]).  Friesen further teaches that other excipients may be utilized with the drug and polymer composition in order to formulate the composition into tablets, capsules, suspensions, creams, transdermal patches, depots ([1144], read on the limitations of dose forms in the instant claims 8 and 27).  Furthermore, Friesen teaches that suitable solvents include methanol, ethanol, tetrahydrofuran, or dioxane; or a mixture thereof ([1065], read on the limitation of solvents in the instant claims 21-23). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the depot as taught by Friesen as the particular dose formulation to be incorporated into pharmaceutical composition of Mates.  A person of ordinary skill would have been motived to do so because Friesen has taught that depots are known formulation. Thus, in view of the teachings Mates, Babcock, and Friesen, there would have been a reasonable expectation that an amorphous solid dispersion comprising a drug (e.g. ITI-007), a stabilizing excipient (e.g. cellulose acetate phthalate) in a form of depot could be successfully prepared and used in a method for treating a neural disorder.  

Response to arguments
Applicant’s arguments filed 11/13/2020 have been full considered t, but they are not found persuasive. 
In response to applicant's argument (2/7 of the remarks) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant argues that the Examiner has not established the nexus that would motivate the skilled artisan to select Babcock as a reference to combine with Mates, because Babcock is specifically directed to low-solubility drugs, and the Examiner fails to show that Mates discloses a low-solubility drug. In this case, the same Mates teaches that preparation of tosylate in amorphous or crystal form is known; while Babcock teaches a composition comprises a solid dispersion comprising a low-solubility drug and a stabilizing polymer.  As disclosed, applicant admits that ([0004] of the specification) “In free base form, ITI-007 is an oily, sticky solid, with poor solubility in water. Making salts of the compound has proven to be unusually difficult.”  Thus, it is believed that the core invention of the instant application is to utilize amorphous form of a lipophilic drug to meet the need of an alternative stable, pharmaceutically acceptable solid forms of ITI-007.  As evidenced by Dahan (see attached non-patent literature in relevant art section), amorphous solid dispersion of some polymer enables a dispersion of a lipophilic drug (nifedipine) in HPMC-AS enabled supersaturation 20× that of the crystalline aqueous solubility (abstract). Therefore, the common knowledge of amorphous vs crystal form would have prompt one of the ordinary skilled in the art would choose amorphous out of the known amorphous and crystal form.   
Applicant also argues (pages 3-4/7 of the remarks) that Babcock teaches the stabilizing polymer list is much longer and includes hydroxypropyl methyl cellulose phthalate and hydroxypropyl methyl cellulose acetate succinate, as well as hydroxyethyl cellulose, and hydroxypropyl cellulose.

Applicant further argues (page 4/7 of the remarks) that the combination of the selected excipients and the selected ratios (as shown in Table 2 of the Specification) is non-obvious.
In response, applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 2, as written,  requires that the stabilizing excipient is one selected from the group consisting of cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (HPMC-AS), and hydroxypropyl methyl cellulose phthalate, NOT the combination as applicant argues.
Therefore, the claimed invention, as a whole, is prima facie obvious over the cited prior art.

Relevant Art
Arik Dahan et al (non-patent literature, AAPS J. 2013 Apr; vol. 5(2); pp. 347-53; published Epub 2012 Dec 15) is provided, but not cited, to show the state of art at the time when the invention was filed. 


Nonstatutory Double Patenting Rejection
The text of those sections of nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 2-8, 19-23, 27, and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 19-21 of copending Application No. 16/341,806 (US’806, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’806 claims the same ITI-007 in the same form of an amorphous solid dispersion.  The difference is the excipients in the US’806, which comprising cellulose acetate, cellulose acetate phthalate, and HMPC-P in various weight ratio.  Since the instant applicant comprising the same scope of excipients, it would have been obvious optimize the combination of excipients via routine experimentations to achieve the effect desired.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant’s arguments filed 11/13/2020 have been full considered, but they are not found persuasive. 

Based on the disclosure ([0004] of the specification), it is believed that the core invention of the instant application and the ’806 application are to utilize amorphous form of a lipophilic drug to meet the need of an alternative stable, pharmaceutically acceptable solid forms of ITI-007.  As evidenced by Dahan (see attached non-patent literature in relevant art section), amorphous solid dispersion of some polymer enables a dispersion of a lipophilic drug (nifedipine) in HPMC-AS enabled supersaturation 20× that of the crystalline aqueous solubility (abstract). Therefore, the common knowledge of amorphous vs crystal form would have prompt one of the ordinary skilled in the art would choose amorphous out of the known amorphous and crystal form.

CONCLUSION
No claim is allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617